Dore and Callahan, JJ.
(dissenting). We dissent and vote to reverse and deny the motion.
In our opinion the use of a recording machine would indicate that the examination was not conducted in the manner provided in rule 129 of the Buies of Civil Practice. We are not called upon to decide at this time whether the use of recording *670machines would be an advantageous step or the use of a particular type of machine should be approved while another might be disapproved. Such questions should be decided by those who have the duty to draft the Buies of Civil Practice.
Cohn and Bbeitel, JJ., concur with Peck, P. J.; Dobe and Callahan, JJ., dissent in opinion.
Order affirmed, without costs. The date for the examination to proceed shall be fixed in the order. Settle order on notice.